DETAILED ACTION
In response to communications filed 22 September 2022, claims 1-6, 8-13, and 16 are amended and claims 7 and 14 are cancelled per applicant’s request. Claims 1-6, 8-13, and 15-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “35 U.S.C. § 112(b),” filed 22 September 2022, with respect to claims 1-16 have been fully considered but are not persuasive. Applicant’s argues
In view of the claim amendments and cancelations, Applicant contends that the
indefiniteness rejection is rendered moot.

These arguments are not persuasive, because they amount to a general allegation that the claims are definite. Although the amendments address some of the issues identified in the previous Office action, some issues remain as discussed further in the instant rejection.
Applicant’s arguments, see section “35 U.S.C. § 101,” filed 22 September 2022, with respect to claims 1-16 have been fully considered but are not persuasive. On page 7, applicant argues 
As discussed above, a system having a processor and optional search engine does not recite a mental process.

However, these arguments are not persuasive. First, the examiner notes that the system of claim 1 does not comprise a “search engine,” as argued; instead the search engine may be merely “coupled with” the system. In addition, none of the steps recited in claim 8 are performed by a “processor,” since no computer components are recited in claims 8-13. Second, a claim that requires a computer may still recite a mental process; see MPEP § 2106.04(a)(2)(III)(C).
On pages 8-9, applicant argues that the claims recite additional elements that integrate the judicial exception into a practical application. Applicant argues
Applicant's claimed embodiments provide for user support in fixing and/or refining the query.

However, the features upon which applicant relies, i.e., “fixing and/or refining the query,” are not additional elements, because these features fall within the Mental Processes grouping of abstract ideas. See MPEP § 2106.04(II)(A)(2). On page 8, applicant further argues 
The claims clearly do not seek to cover any method of an alleged abstract idea, but rather claim a specific, practical application of generating a refined query. [emphasis in original]

However, these arguments are not persuasive, because applicant does not identify any additional elements that integrate the judicial exception into a practical application, and a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. See MPEP § 2106.04(d)(I).
On pages 9-10, applicant argues that the claims that the claims contain something significantly more than the abstract idea.
Further, as explained in more detail below, the claimed embodiments are novel and non-obvious over the art of record . . . the novel and non-obvious nature of the claims weighs against any determination that the claims amount to only well known, routine, and/or conventional elements

However, these arguments are not persuasive, because the novelty of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101. See MPEP § 2106.05(I).
Applicant’s arguments, see section “35 U.S.C. § 103,” filed 22 September 2022, with respect to claims 1-16 have been fully considered but are not persuasive. On page 12, applicant argues that Srinivasan does not teach step (b), because 
Srinivasan does not use such reference query results. The Examiner cites ¶ [0070] of the reference; however, this paragraph teaches that the user directly changes the search facets rather than interacting with the results.

However, these arguments are not persuasive, because Srinivasan teaches interacting with the results. In paragraph [0070], Srinivasan teaches showing the user a submenu that contains “solutions . . . within the base result set.” The user is then able to select a facet value to include these solutions (results) from the base result set in the second set of reference query results. Srinivasan therefore teaches adding missing query results, by adding results with the selected facet value to the second set of reference query results.
On page 12, applicant argues 

it does not seem that Srinivasan's method would help the user refine the query because it requires the user to manually refine the query by changing individual facets.

However, these arguments are not persuasive, because the claims as recited do not exclude manually refining the query by changing individual facets.
On pages 12-13, applicant argues 

Instead of a cost budget, Applicant's claimed embodiments are concerned with counting unwanted answers/missing answers and weighting/scoring them appropriately as described in pages 3 and 8 of the Filed Specification.

However, these arguments are not persuasive, because the features upon which they rely, i.e., “counting unwanted answers/missing answers and weighting/scoring them,” are not recited in the claims. The examiner recommends that applicant incorporate these features into how the “computed score derived from the assessed differences” is determined to advance prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8, 15, and 16 recite the steps of
searching through a tree of query modification operations, wherein the root node of said tree is an empty node which represents a given initial query;
a) defining a set of query modification operators which can be inserted into said tree;
d) contrasting the first set of current query results with the second set of reference query results by assessing differences between the first set of current query results and the second set of reference query results;
wherein the [initiating/running] search engine is configured to perform the following steps:
e) selecting a node of said tree by a computed score derived from the assessed differences;
f) selecting any query modification operator of the defined set of query modification operators;
g) if the selected query modification operator does not correspond to any triple pattern of the query represented by the selected node, then returning to step e), otherwise continuing to step h;
h) identifying at least one triple pattern of the query which the selected query modification operator corresponds to; and
i) generating a refined query by applying the selected query modification operator to the identified at least one triple pattern

These limitations, under their broadest reasonable interpretation, fall within the Mental Processes grouping of abstract ideas. The steps of “searching,” “defining,” “contrasting,” “initiating/running,” “selecting,” “identifying,” and “generating” may be performed as mental observations and/or evaluations, perhaps using pen and paper. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 1, 8, 15, and 16 further recite  
b) receiving a second set of reference query results, wherein the second set of reference query results are determined by selecting at least a subset of the first set of current query results and/or by adding at least a set of missing query results into the first set of current query results; and
c) receiving a first set of current query results from a currently given query comprising one or more triple patterns.

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as mere data gathering (“receiving”). See MPEP § 2106.05(g).
 Claim 1 further recites that the system “comprises at least one processor which is configured to perform” the steps analyzed above. Claim 15 further recites
A computer program which is being executed by one or more processors of a computer in order to perform the method [analyzed above],

and claim 16 recites
A non-transitory computer-readable storage media comprising a computer program that, when executed by one or more processors of a computer, performs the method [analyzed above].

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 2-5 and 9-12 include limitations, which under their broadest reasonable interpretation, likewise fall within the Mental Processes grouping of abstract ideas.
Claims 5 and 12 recite “wherein the search engine is coupled with a machine learning model which is configured to learn.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to generally linking the use of a judicial exception to the particular technological environment of machine learning. See MPEP § 2106.05(h).
Claims 6 and 13 recite “wherein the at least one processor is further configured to output, by accessing an output device, the generated refined query.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as mere data outputting. See MPEP § 2106.05(g).
Considering the limitations of claims 1-6, 8-13, and 15-16 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a generic computer; generally linking the use of a judicial exception to the particular technological environment; and/or insignificant extra-solution activities. The claim limitations of “receiving” and to “output” are recognized as well-understood, routine, conventional activities within the field of computer functions; see MPEP 2106.05(d)(II). Therefore claims 1-16 are not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the “computer program” is software per se.

Claim Objections
Claims 3, 4, 8, 11, and 16 are objected to because of the following informalities:
claim 3: the “second set of query results” has antecedent basis to the --second set of reference query results-- (line 3)
claims 4 and 11: “the query” has antecedent basis to --the currently given query-- (line 2)
claim 8: “the search engine” has antecedent basis to --the search engine/unit-- (line 14)
claim 16: “the method” lacks antecedent basis and should be --a method-- (lines 2-3)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one processor which is configured to perform the following steps” (a)-(i). In addition, the claim recites “wherein the search engine is configured to perform” steps (e)-(i). It is therefore ambiguous whether the at least one processor performs steps (e)-(i). Further clarification is therefore requested. Claims 2-6 are rejected because they inherit this deficiency. For the purpose of applying prior art, claim 1 is interpreted such that the at least one processor performs steps (a)-(i), such that the system comprises the search engine (and is not “couple with” a search engine; see line 2).
Claims 1, 8, 15, and 16 recite in step (b), “receiving a second set of reference query results, wherein the second set of reference query results are determined by selecting at least a subset of the first set of current query results and/or by adding at least a set of missing query results into the first set of current query results.” However, “the first set of current query results” lack antecedent basis in step (b); these results are not received until step (c). It is unclear how the second set of reference query results can be determined by results (the “first set of current query results”) that are not received. Further clarification is therefore requested. Claims 2-6 and 9-13 are rejected because they inherit this deficiency. For the purpose of applying prior art, the claimed are interpreted such that step (c) is recited before step (b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2017/0098009 A1) in view of Namaki et al. (US 2021/0064620 A1).

Regarding claim 1, Srinivasan teaches a system for generating a refined query for a currently given query,
wherein the system comprises or is coupled with a search engine for searching through a tree of query modification operations, wherein the root node of said tree is an empty node which represents a given initial query (see Srinivasan [0039], the “RDF database . . . application” is a search engine, where [0093] teaches that it searches through a “query history graph,” i.e., tree of query modification operations with the “root node of the query history graph represents the base query version without modification”), and
comprises at least one processor (see Srinivasan [0129])
which is configured to perform the following steps:
a) defining a set of query modification operators which can be inserted into said tree (see Srinivasan [0061]-[0063], “set of facets”);
b) receiving a second set of reference query results (see Srinivasan [0070], “new working result set”),
wherein the second set of reference query results are determined by selecting at least a subset of the first set of current query results and/or by adding at least a set of missing query results into the first set of current query results (see Srinivasan [0070], a “number of solutions 512 that include [a] value . . . within the base result set” may be added into the first set of current query results);
c) receiving a first set of current query results from a currently given query comprising one or more triple patterns (see Srinivasan [0061]-[0063], “base result set,” where [0057] teaches “triple patterns of the base query”);
wherein the search engine is configured to perform the following steps:
e) selecting a node of said tree (see Srinivasan [0064], “node graphical controls”);
f) selecting any query modification operator of the defined set of query modification operators (see Srinivasan [0072], “selection of a particular value of the set of possible values”);
g) if the selected query modification operator does not correspond to any triple pattern of the query represented by the selected node, then returning to step e), otherwise continuing to step h; h) identifying at least one triple pattern of the query which the selected query modification operator corresponds to (see Srinivasan [0072], the “variable ‘name’” is identified as at least one triple pattern of the query); and
i) generating a refined query by applying the selected query modification operator to the identified at least one triple pattern (see Srinivasan [0073], “updated RDF query is determined based, at least in part, on the base RDF query and the particular value”).
Srinivasan does not explicitly teach
d) contrasting the first set of current query results with the second set of reference query results by assessing differences between the first set of current query results and the second set of reference query results; and
selecting a node of said tree by a computed score derived from the assessed differences. 
However, Namaki teaches
d) contrasting the first set of current query results with the second set of reference query results by assessing differences between the first set of current query results and the second set of reference query results (see Namaki [0221], differences between the two query results are assessing the “cost of adding the [expanded query] term”); and
selecting a node of said tree by a computed score derived from the assessed result (see Namaki [0221], a node is selected by extracting “terms of the node” when the cost of adding the term is “is within the cost budget”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contrast two query results and select a node, as taught by Namaki, in combination with the techniques taught by Srinivasan, because “existing solutions do not consider the cost and time of evaluating the suggested queries or provide any limits on the costs of the answers” (see Namaki [0006]).

Regarding claim 8, Srinivasan teaches a method for generating a refined query for a currently given query,
wherein a search engine/unit for searching through a tree of query modification operations is used, wherein the root node of said tree is an empty node which represents a given initial query (see Srinivasan [0039], the “RDF database . . . application” is a search engine, where [0093] teaches that it searches through a “query history graph,” i.e., tree of query modification operations with the “root node of the query history graph represents the base query version without modification”),
comprising the following steps:
a) defining a set of query modification operators which can be inserted into said tree (see Srinivasan [0061]-[0063], “set of facets”);
b) receiving a second set of reference query results (see Srinivasan [0070], “new working result set”),
wherein the second set of reference query results are determined by selecting at least a subset of the first set of current query results and/or by adding at least a set of missing query results into the first set of current query results (see Srinivasan [0070], a “number of solutions 512 that include [a] value . . . within the base result set” may be added into the first set of current query results);
c) receiving a first set of current query results from a currently given query comprising one or more triple patterns (see Srinivasan [0061]-[0063], “base result set,” where [0057] teaches “triple patterns of the base query”);
e) initiating/running the search engine which performs the following steps:
f) selecting a node of said tree (see Srinivasan [0064], “node graphical controls”);
g) selecting any query modification operator of the defined set of query modification operators (see Srinivasan [0072], “selection of a particular value of the set of possible values”);
h) if the selected query modification operator does not correspond to any triple pattern of the query represented by the selected node, then returning to step f) otherwise continuing to step i); otherwise identifying at least one triple pattern of the query which the selected query modification operator corresponds to (see Srinivasan [0072], the “variable ‘name’” is identified as at least one triple pattern of the query); and
j) generating a refined query by applying the selected query modification operator to the identified at least one triple pattern (see Srinivasan [0073], “updated RDF query is determined based, at least in part, on the base RDF query and the particular value”).
Srinivasan does not explicitly teach
d) contrasting the first set of query results with the second set of query results by assessing the differences between the two query results; and
selecting a node of said tree by a computed score derived from the assessed result.
However, Namaki teaches
d) contrasting the first set of query results with the second set of query results by assessing the differences between the two query results (see Namaki [0221], differences between the two query results are assessing the “cost of adding the [expanded query] term”); and
selecting a node of said tree by a computed score derived from the assessed result (see Namaki [0221], a node is selected by extracting “terms of the node” when the cost of adding the term is “is within the cost budget”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contrast two query results and select a node, as taught by Namaki, in combination with the techniques taught by Srinivasan, because “existing solutions do not consider the cost and time of evaluating the suggested queries or provide any limits on the costs of the answers” (see Namaki [0006]).

Regarding claim 15, Srinivasan in view of Namaki teach a computer program which is being executed by one or more processors of a computer in order to perform the method according to claim 8 (see Srinivasan [0129] and the rejection of claim 8, above).

Regarding claim 16, Srinivasan in view of Namaki teach a non-transitory computer-readable storage media comprising a computer program that, when executed by one or more processors of a computer, performs the method according to claim 8 (see Srinivasan [0129] and the rejection of claim 8, above).

Regarding claims 2 and 9, Srinivasan as modified teaches wherein said tree is expanded with a child node comprising the identified at least one triple pattern including the selected query modification operator, wherein the child node represents the refined query (see Srinivasan Fig. 9A, element 912).

Regarding claims 3 and 10, Srinivasan as modified teaches wherein the currently given query is substituted with the refined query which is re-executed and steps c) to i) are continued until no second set of reference query results is necessary, until no or few differences between the two query results are assessed, and/or until other user-defined/pre-defined criterion for termination is met (see Srinivasan [0047], a user may choose to terminate the process, and Namaki [0221], “checks at 814 for any nodes unseen by the iterator”).

Regarding claims 4 and 11, Srinivasan as modified teaches wherein the query modification operators can weaken or strengthen entity classes and/or class properties of the query; remove triple patterns and/or filter statements from the currently given query; or insert triple patterns and/or filter statements into the currently given query (see Srinivasan [0073]).

Regarding claims 5 and 12, Srinivasan as modified teaches wherein the search engine is coupled with a machine learning model which is configured to learn from the currently given query, from the first set of current query results, from the second set of reference query results as well as from the assessed differences between these two query results, from the selected node and from the selected query modification operator in order to generate a refined query (see Namaki [0221]).

Regarding claims 6 and 13, Srinivasan as modified teaches wherein the at least one processor is further configured to output, by accessing an output device, the generated refined query (see Srinivasan, Fig. 6, elements 600 and 610).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159